DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remarks/Argument filed on 21 October 2021 has been acknowledged. 
Currently, claims 1 – 19 are pending and considered as set forth.
	
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of mental processing. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
First of all, the claims are directed to one or more of the following categories: a process (claims 1 - 9), a system (claims 11 - 19), or a manufacture (claims 10). Claim 11 recites an abstract idea of training collected data and comparing the collected data to categorized data. This is an abstract idea of a certain method of mental processing, since it recites a collects and categorize and compare data. Besides reciting the abstract idea, the remaining claim limitations (additional elements) recite generic computer components (e.g. a processor and a memory).
	The recited abstract idea is not integrated into a practical application. In particular, claim 11 only recites generic computer components (e.g. a processor and a memory) to perform generic computer functions of: collecting data and store data. The additional elements (e.g. a processor and a memory) are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform function of: collects and categorize and compare data. Additionally, the claims show no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 11 is directed to an abstract idea.

	Dependent claims 12 - 19 further define the abstract idea that is present in independent claim 11 and, thus, correspond to abstract idea of collecting, categorizing and comparing data as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. For example:
Similarly, claims 12 – 14 and 17 also merely provide further description of the data used in the system and, as a result, do not integrate the abstract idea into a practical application as described above (For example, claim 12 states, “Mechanical telemetries”).
Claim 15 contains the limitation, “normalize the application” This normalizing process is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Although some detail is given in the specification (to allow for recognition of comparable data in different format, (specification, paragraph 29)) regarding this 
Claims 16 and 18 contains the limitations, “determine the vehicle misuse and a driving style profile.” These limitations are same abstract idea that is recited in claim 11. There are no additional element, which can possibly amount significantly more to abstract idea in these claims. 
	Therefore, these claims as well as the other dependent claims of claim 12 - 19 are not patent eligible. Similar arguments can be made regarding independent claims 1 and 10, and dependent claims 2 - 9. Therefore, claims 1 – 19 are not patent eligible.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (Hereinafter Rau) (US 2015/0092056) in view of Konrardy et al. (Hereinafter Konrardy) (US 10599155).

As per claim 1, Rau discloses a method for classifying driving behavior, comprising:
training, via a machine learning process, a classifier using a labeled training data set including at least one set of training features and corresponding training labels, wherein the Page 11 of 26 USTR P1040 (e.g., drunk or sober, tired or refreshed, etc.), and the like. To this end, each of the driver labels may be explicit (i.e., identifying a specific driver by name or other direct identifier) or implicit (i.e., identifying known driving behavior of a driver without explicitly identifying the driver). The vehicle labels may be utilized to identify a driver with respect to a particular vehicle or group of vehicles. The labeled training set 310 may be sampled based on a predefined sampling scheme.” In paragraph 48. Therefore, identifying driving behavior of driver without explicitly identifying driver still qualify as training with driver labels. Rau teaches training input data to determine drivers’ driving behavior to determine impaired or distracted driver); and 
applying the classifier to an application data set including a plurality of application features to output a classification of driving behavior based on the application features, wherein the application features are extracted from application data including application vehicle 
Even though Rau teaches a machine learning process and it can lead to supervised machine learning process, Rau does not explicitly cite the term of “supervised machine learning process.”
Konrardy teaches element of:
Supervised machine learning process (see at least column 40 line 47 – 60; via supervised machine learning).
Rau and Konrardy are in analogous art of analyzing driver’s behaviors using machine learning process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include supervised machine learning process as taught by Konrardy in the system of Rau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes at least one of: mechanical telemetries, location telemetries, and functional telemetries (See at least paragraph 11).  

As per claim 3, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes the mechanical telemetries, wherein the mechanical telemetries include at least one of mechanical states of vehicle components and internal vehicle commands (See at least paragraph 10).  

As per claim 4, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes the functional telemetries, wherein the functional telemetries include at least one of actions by the vehicle, actions by a driver of the vehicle, times, starting an engine, stopping an engine, brake usage, acceleration, deceleration, speed, use of a horn, and turning (See at least paragraph 11).  

As per claim 5, Rau further discloses normalizing the application vehicle telemetries with respect to at least one of vehicle type and information source (See at least paragraph 59).  

As per claim 6, Rau further discloses determining that vehicle misuse has occurred when the classification does not match a required classification for the vehicle (See at least abstract).  

As per claim 7, Rau further discloses wherein the vehicle misuse is at least one of: car theft, identity theft, fraud, improper sharing, intoxicated driving, and tired driving (See at least paragraph 11).  

As per claim 8, Rau further discloses determining, based on the classification, a driving style profile for a driver of the vehicle (See at least paragraph 11 and 42).  

As per claim 9, Rau further discloses wherein the classifier is trained to classify driving behavior with respect to at least one driver, wherein the classification indicates a driver identity (See at least paragraph 42).

	Claims 10 – 19 recite same or substantially similar limitations as claims 1 – 9. Therefore, claims 10 – 19 are rejected under same rationales as claims 1 – 9.
Response to Arguments
Applicant's arguments filed on 29 September 2020 have been fully considered but they are not persuasive.

Regarding 35 U.S.C. 101 rejection,
The Applicant first argues, “First, the final office action (hereinafter the office action) states that "machine learning is such a broad term and it can be substitute with human mental process up to certain level without an issue." Final office action, page 10. Applicant submits that the term "machine learning" is a known term in the art that specifically excludes human mental processing and that an interpretation of machine learning as a human mental process is not a reasonable interpretation. For example, IBM defines machine learning as "a branch of artificial intelligence (AI. focused on building applications that learn from data and improve their accuracy over time without being programmed to do so." IBM Cloud Education, "Machine Learning," IBM Cloud Learn Hub (July 15, 2020) (available at https://www.ibm.com/cloud/learn/machine- learning). Applicant submits that the definition of 
In this regard, Applicant submits that the claims could never be performed by a human acting alone. The claims specifically require training a classifier which, as a person having ordinary skill in the art would understand, requires inputting certain data to a machine learning algorithm. Additionally, the claims require applying the trained classifier which, as a person having ordinary skill in the art would understand, requires using a computer having the classifier stored thereon to apply the classifier. The human mind is not equipped to either train or apply a classifier even under the broadest reasonable interpretation of the claimed terms. Both the training and application of a machine learning algorithm cannot practically be performed in the human mind and therefore are not directed to a mental process per MPEP 2106.04(a)(2)(III)(A).”
	The Examiner respectfully disagrees. The specific machine learning is training the data into certain classification. The human also can mentally learn or train the data into certain classification in his mind or memory by training or learning process. The claim is directed to training data and applying classifier wherein the machine learning is a tool to use to perform the 

The Applicant further argues, “A claimed system for classifying driving behavior did not exist, and could not exist, until very, very recently because of development of computer technology and Al systems.”
The Examiner respectfully disagrees. From the earlier computer technology days where database management existed, the classification of data existed in order to manage database and surely applying for driving behavior data would have been managed the same way since the driving behavior data is still data. Therefore, the Examiner finds the argument not persuasive.

It is rather unreasonable to suggest that claim elements do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application. Thus, the instant claims are certainly not "abstract" in any meaningful sense of the word.  The claims clearly go beyond merely reciting the idea and some instructions to apply them. Unlike Alice, the claims recite significant and very specific algorithmic limitations performed by a physical processing circuitry.”
The Examiner respectfully disagrees. The argued steps cited in the claim is faulty because the output process is not recited in the claim. Furthermore, there is no real action or intention of the data modification or classification carried out to make the claim practical application. There is no take over for the driver when the driver’s condition is not suited for driving or stopping the car for car theft. The claim just analyze the data based on classification of so called machine 

The Applicant further argues, “First, the office action submits that "the Examiner has demonstrated how the claim limitation is abstract idea of mental process" by asserting that training data and applying a classifier are "very similar to court cases cited in the guidance." Applicant respectfully disagrees. For the reasons noted before and previously, the terms "training data" and "classifier" in the context of machine learning are terms of art with specific meanings that cannot be accomplished in the human mind.”
The Examiner respectfully disagrees. The claims does not improve computer technology of the machine learning and merely utilizing the existing machine learning functions because there was no claimed part of specific machine learning algorithm that was improvement from the existing computer machine learning technologies. The machine learning term and technology goes back to as far back as 1952 (https://www.dataversity.net/a-brief-history-of-machine-learning/). Therefore, the machine learning is not a breakthrough technology unless the Applicant invented a new type of machine learning (the Examiner notes that even if the Applicant did, it was not claimed in any part of claims). To manage database and properly sort data, using machine learning, the training data and classifier is commonly used technology (training data goes back as far back as 1970s and using classifier goes back to 1990s https://www.dataversity.net/a-brief-history-of-machine-learning/). The learning process using 

The Applicant further argues, “Next, the office action asserts that the claimed steps are generic computer functions, stating that "Any generic computer with machine learning software that is programmed in certain way is capable of perform the functions of the claims" (emphasis added). Applicant respectfully disagrees and notes that this logic is inherently self- contradicting. A computer that is programmed in a "certain way" is, by definition, not simply a generic computer. As noted before, the claims recite specific features related to the "certain way" the computer is programmed/configured which render any computer using the claimed features not simply a generic computer capable of performing generic computer functions as the guidance and court cases are concerned about.”
The Examiner respectfully disagrees. As the Examiner has stated above, the learning process using machine learning is a machine to imitate intelligent human behavior or thought process (https://mitsloan.mit.edu/ideas-made-to-matter/machine-learning-explained). The process of how the learning is executed would be different depends what it is designed to accomplish. However, the process of using machine learning still is to imitate human’s behavior/mind. Therefore, merely having some algorithm that is designed to accomplish certain process does not mean it can’t be processed by a generic computer, but rather it would be a software with an alogorithm that runs on a generic computer. The Examiner further notes that if the Applicant believes that it requires a specific computer with specific configurations and specification of hardware that is not commonly found in the computers, please inform the 

The Applicant further argues, “Finally, with respect to the examiner's interpretation of "machine learning" as "anything that can be possibly learned by machine," Applicant respectfully disagrees and submits that this finding constitutes official notice of facts not in the record. Applicant expressly challenges this finding and submits that a person having ordinary skill in the art would not reasonably interpret machine learning so broadly and that machine learning refers to a "process of using mathematical models of data to help a computer learn without direct instruction." "What is machine learning?", Microsoft Azure (available at https://azure.microsoft.com/en-us/overview/what-is-machine-learning- platform/#benefits) (last accessed October 21, 2021, at 10:44 AM). By this and other definitions of machine learning known to those having ordinary skill in the art, machine learning is not simply "anything that can be learned by machine." If the examiner wishes to continue this rejection, Applicant submits that the examiner must provide evidence supporting these officially noticed facts since Applicant has properly traversed the assertion that the examiner's definition is common knowledge in the art.”
The Examiner respectfully refers the Applicants to the response to the argument above. Even the definition of the machine learning is more than anything that can be learned by machine, it still is designed to imitate human behavior and minds as contended above. Furthermore, the Applicant’s definition of the machine learning is admitting that the machine learning is “mathematical models of data” which is another abstract idea defined in Patent 

Regarding 35 U.S.C. 103 rejection,
The Applicant first argues, “Independent claims 1, 10 and 11 recite inter alia (emphasis added): 
training, via a supervised machine learning process, a classifier using a labeled training data set including at least one set of training features and corresponding training labels, wherein the classifier is trained to classify driving behavior, wherein the training features include training vehicle telemetries, wherein the training labels include a plurality of driving labels, wherein each of the plurality of driving labels indicates a characteristic of a respective distinct driver of a plurality of drivers. 

The Office Action points to paragraphs 11, 13, 46, 57, and 59 of Rau for allegedly teaching the claimed features. The Office Action asserts with respect to claim 1 and Rau: 
training, via a machine learning process, a classifier using a labeled training data set including at least one set of training features and corresponding training labels, wherein the classifier is trained to classify driving behavior, wherein the training features include training vehicle telemetries, wherein the training labels include a plurality of driving labels, wherein each of the plurality of driving labels indicates a characteristic of a respective Page 11 of 14USSN: 16/174,878Docket: USTR P1040distinct driver of a plurality of drivers (See at least paragraph 11, 13, 46, 57 and 59; via using machine learning algorithm to study or train driver's behavior, and vehicle model and utilized studied driver's profile to identify possible dangers.) 

Applicant respectfully disagrees with this assertion of the claim. The limitation "a classifier using a labeled training data set including at least one set of training features and corresponding training labels" is not found in the cited paragraphs of Rau (or anywhere else in Rau). “


The Applicant further argues, “Furthermore, Rau does not teach or suggest that the "the classifier is trained to classify driving behavior." Rau teaches at par 0046: 
The information recorded by this module can be conveyed to the driver's or vehicle's insurance company to be indicative of poor driving behavior and therefore a greater possible threat of an accident, as well as provide incentives to drivers who do not display poor driving behavior. 

This is the extent to which Rau is concerned with recording data to determine driving behavior. However, this has nothing to do with a classifier using a labeled training data set recited in the independent claims 1, 10 and 11.”
The Examiner respectfully disagrees and refer the Applicant to the response to argument above which already responded to this argument.

The Applicant further argues, “The Office Action further asserts (exact spelling is kept) with respect to the independent claim 1: 
applying the classifier to an application data set including a plurality of application features to output a classification of driving behavior based on the application features, wherein the application features are extracted from application data including application vehicle telemetries for a vehicle (See at least abstract and Figure 15: via applying driver 

The Office Action appears to erroneously equate application of the classifier with application of the driver data to driver's profile. This is incorrect because the classifier is a term of art used in machine learning. In data science, a classifier is a type of machine learning algorithm used to assign a class label or category to a data input and supervised machine learning is a process by which a machine learning model is trained using training data including labels. Classifier algorithms trained using supervised machine learning are tPage 12 of 14herefore trained using labeled data. There is nothing remotely close to the classifier in FIG. 15 or abstract of Rau contrary to the assertion made on page 9 of the Office Action. Furthermore, the independent claims 1, 10 and 11 specifically require use of training data related to multiple drivers, which is not taught in Rau, tDocket: USTR P1040herefore trained using labeled data. There is nothing remotely close to the classifier in FIG. 15 or abstract of Rau contrary to the assertion made on page 9 of the Office Action. Furthermore, the independent claims 1, 10 and 11 specifically require use of training data related to multiple drivers, which is not taught in Rau.”
	The Examiner respectfully disagrees. As the Examiner has responded above, paragraph 11 of Rau which recites “machine learning” and paragraph 13 which recites “…  classify risk based on the observation tool using series of algorithm ….” Therefore, the input data is classified by algorithms utilizing machine learning. Furthermore, specific supervised machine learning is taught in combination of Konrardy. Considering the reference as a whole, Rau in combination of Korardy still do teach the claimed invention and the Examiner did not erroneously equate application of the classifier with application of the driver data to driver's profile as Rau indeed teach the classifier and classification process. The Examiner further asserts that trained data is 
USSN: 16/174,878 
The Applicant further teaches, “The Office Action page 9 agrees that Rau does not explicitly teach supervised machine learning. The Office Action appears to rely on Konrardy for this feature. However, while Konrardy mentions supervised machine learning process (column 40, line 47 - 60), he does not teach or suggest using the supervised machine learning process for classifying driving behavior. A mere mention of commonly known supervised machine learning process does not mean that Konrardy teaches the claimed feature of "training, via a machine learning process, a classifier using a labeled training data set". Furthermore, Konrardy fails to cure the deficiencies of Rau discussed above with respect to the independent claims 1, 10 and 11. Specifically, even assuming that Konrardy teaches supervised machine learning generally, such teaching is irrelevant at least because Rau still fails to teach applying a classifier and Konrardy fails to teach specific details related to the claimed supervised learning such as the recitation of driving labels.”
The Examiner respectfully contends that the classifying driving behavior is taught by Rau and using Superviosry machine learning is taught by Korardy as stated in the rejection and response to the argument above.  Rau in paragraph 26 – 27 further teaches collecting data for machine learning as it used to create historic data for classification process of risks. Please see the response to the argument above for the response to training data for classifier as well.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated from previous rejection, Rau and Konrardy are in analogous art of analyzing driver’s behaviors using machine learning process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662